Exhibit 21.1 List of Subsidiaries of Registrant Eos Petro, Inc. Wholly-owned subsidiaries of Eos Petro, Inc.: 1. Eos Global Petro, Inc., incorporated in Delaware 2. Eos Merger Sub, Inc., incorporated in Delaware Wholly-owned subsidiaries of Eos Global Petro, Inc. 1. Plethora Energy, Inc., incorporated in Delaware 90% owned subsidiaries of Eos Global Petro, Inc. 1. EOS Atlantic Oil & Gas Ltd., incorporated in Ghana 90% owned subsidiaries of Plethora Energy, Inc. 1. Plethora Bay Oil & Gas Ltd., incorporated in Ghana
